STATE OF MICHIGAN

                            COURT OF APPEALS



LORI SHAFFER,                                                        UNPUBLISHED
                                                                     November 13, 2014
               Plaintiff-Appellee,

v                                                                    No. 317268
                                                                     Wayne Circuit Court
KEVIN SHAFFER,                                                       LC No. 10-111237-DM

               Defendant-Appellant.


Before: RIORDAN, P.J., and SAAD and TALBOT, JJ.

PER CURIAM.

        In this action to enforce a judgment of divorce, Kevin Shaffer appeals as of right the trial
court’s award of attorney fees to Lori Shaffer. We affirm.

        This case arises out of Lori’s second motion to enforce a provision of the parties’ consent
judgment of divorce pertaining to a life insurance policy on Kevin for which the couple’s minor
children are the sole beneficiaries. The judgment of divorce indicated that Lori had been making
the payments on the life insurance policy, that she would have the right to continue making
payments or stop at any time, and that Kevin had no obligation to make payments. In her first
motion to enforce the judgment of divorce, Lori asserted that Kevin refused to sign transfer
documents and assist in transferring the life insurance policy to her as agreed. The bills for the
policy had been sent to Kevin as the policy owner, and Lori could not pay the premiums because
he had failed to transfer the account to her. As a result, the policy lapsed. Thereafter, the court
ordered Kevin to “complete all necessary documents to transfer ownership and reinstate” the life
insurance policy in question. The court also ordered Kevin to pay Lori attorney fees, as well as
pay all “extra fees” in excess of the premium associated with reinstating the policy. The court
further ordered that Kevin complete the documents that Lori’s attorney had in his possession at
the motion hearing before Kevin left the courtroom.

        Lori subsequently filed a second motion to enforce the judgment of divorce again related
to the life insurance policy. This motion argued that while the necessary documents had been
provided, Kevin refused to submit to blood work and pay the expenses above and beyond the
premium that are necessary for reinstatement of the life insurance policy. Lori also sought
attorney fees. Kevin argued that he submitted the required blood sample, and that he had only
been ordered at the last motion hearing to sign the documents that Lori’s attorney had at that
time, all of which he signed. The court found that Kevin violated the prior order of the court,

                                                -1-
which clearly indicated that Kevin was to complete all steps necessary to reinstate the policy and
pay all fees and costs required to reinstate the policy, including any increase in premium.
Because of Kevin’s failure to obey the prior court order, the court awarded Lori $1,800 in
attorney fees.

         Kevin first argues on appeal that the trial court erred in assessing attorney fees without
first finding specific misconduct on his part. We disagree. “The award of attorney fees in a
divorce action is within the trial court’s discretion.”1 An abuse of discretion occurs when the
trial court’s decision is “outside the range of reasonable and principled outcomes.”2 When
reviewing a decision regarding the grant or denial of attorney fees, this Court reviews findings of
fact for clear error and questions of law de novo.3

         Michigan follows the “American Rule,” under which a party may not recover attorney
fees from the opposing party unless a statute or court rule expressly authorizes the award.4 In the
instant case, the award of attorney fees was based on the common law rule that provides that a
party may be awarded necessary and reasonable attorney fees when that party “has been forced
to incur them as a result of the other party’s unreasonable conduct in the course of the
litigation.”5

         Kevin erroneously asserts that the trial court’s award of attorney fees to Lori was
improper because the trial court failed to articulate any specific misconduct resulting in his
violation of the prior court order enforcing the judgment of divorce regarding the insurance
policy. It is clear from the record that Kevin was ordered at the first enforcement hearing to
complete all documents necessary to transfer ownership and reinstate the insurance policy in
question, as well as pay all other fees associated with reinstating the policy. The court’s
statement to Kevin to sign the documents that Lori’s attorney had in his possession before they
left the courtroom was not exhaustive of what was required of him. Although the record at the
second enforcement hearing could have been more detailed regarding the specific steps Kevin
failed to complete and what additional steps would be needed, the record evidence establishes
that Kevin was obstructive and defiant, and failed to complete all that was required to reinstate
the life insurance policy as ordered. Thus, Lori has satisfied her burden to show that an award of
attorney fees to her was proper because she was forced to incur such fees as a result of Kevin’s




1
    Maake v Maake, 200 Mich. App. 184, 189; 503 NW2d 664 (1993).
2
    In re Temple Marital Trust, 278 Mich. App. 122, 128; 748 NW2d 265 (2008).
3
    Id.
4
    Smith v Smith, 278 Mich. App. 198, 208; 748 NW2d 258 (2008) (citation omitted).
5
    Stackhouse v Stackhouse, 193 Mich. App. 437, 445; 484 NW2d 723 (1992).


                                                -2-
“unreasonable conduct in the course of the litigation.”6 Accordingly, there was no abuse of
discretion by the trial court.7

       Kevin also argues that, even if the trial court properly found misconduct on the record,
the court impermissibly failed to hold a hearing to determine the reasonableness of the attorney
fees. We disagree. The trial court is required to hold an evidentiary hearing when the requested
attorney fees are contested “to determine what services were actually rendered, and the
reasonableness of those services.”8 “The party requesting attorney fees bears the burden of
proving that they were incurred” and are reasonable.9 No hearing is necessary when there is no
challenge to “the reasonableness of a fee request” or “the parties created a sufficient record to
review the issue, and the court fully explained the reasons for its decision.”10

         Here, the trial court discussed the issue of the proper amount of attorney fees on the
record. The court based the award on statements made by Lori’s attorney, as well as an invoice
documenting her attorney’s hourly rate of $250 and detailed entries totaling eight and a half
hours of work related to the motion. The time spent by Lori’s attorney was devoted to
corresponding with opposing counsel in an effort to avoid the motion, preparing the motion, and
attending the hearing on the motion. Although Lori requested just over $2,100 in attorney fees,
the trial court found that $1,800 was reasonable. Additionally, this Court would note that while
Kevin asserted that there was no misconduct and that attorney fees should not be awarded, he
never specifically asserted in the trial court that the requested fees were unreasonable. Without a
challenge to the reasonableness of the fees, the trial court was not required to hold a separate
hearing.11 As such, there was no error by the trial court and remand for an evidentiary hearing is
unnecessary.

           Affirmed.



                                                            /s/ Michael J. Riordan
                                                            /s/ Henry William Saad
                                                            /s/ Michael J. Talbot




6
    Id.
7
    In re Temple Marital Trust, 278 Mich. App. at 128.
8
    Reed v Reed, 265 Mich. App. 131, 166; 693 NW2d 825 (2005).
9
    Id. at 165-166.
10
Head v Phillips Camper Sales & Rental, Inc, 234 Mich. App. 94, 113; 593 NW2d 595 (1999).
11
     Id.


                                                -3-